UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1575



JACK A. DAWSON,

                  Plaintiff - Appellant,

          v.


DONALD C. WINTER, Secretary of the Navy; VICE ADMIRAL RODNEY P.
REMPT, Superintendent United States Naval Academy,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:06-cv-02885-CCB)


Submitted:   April 23, 2008                   Decided:   May 12, 2008


Before SHEDD and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald G. Dawson, Annapolis, Maryland, for Appellant.      Rod J.
Rosenstein, United States Attorney, Larry D. Adams, Assistant
United States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jack   A.   Dawson   appeals   the   district    court’s   order

granting summary judgment to defendants on his complaint that

sought to invalidate his obligation to reimburse the government.

We have thoroughly reviewed the briefs and the materials submitted

by the parties and find no reversible error.              Accordingly, we

affirm for the reasons stated by the district court.            Dawson v.

Winter, No. 1:06-cv-02885-CCB (D. Md. May 21, 2007).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -